Name: Commission Regulation (EEC) No 1186/93 of 14 May 1993 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 5. 93 Official Journal of the European Communities No L 120/27 COMMISSION REGULATION (EEC) No 1186/93 of 14 May 1993 fixing the amount of aid for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, increases in the threshold price was fixed by Council Regulation (EEC) No 1752/92 (8) ; Whereas the abatement of the subsidy which arises from the system of maximum guaranteed quantities for the 1992/93 year, has been fixed by Commission Regulation (EEC) No 2512/92 ('), as amended by Regulation (EEC) No 2752/92 (10); Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1750/92 (2), and in particular Article 3 (6) (a) thereof, Whereas, pursuant to Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1734/92 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 (1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 0, as last amended by Regulation (EEC) No 2206/90 (*) ; Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 2049/82 (u), as last amended by Regulation (EEC) No 1 238/87 (12), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (,3) delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas Commission Regulation (EEC) No 3328/92 (14) limits the validity of the certificate provided for in Article 4 of Council Regulation (EEC) No 2036/82 to 30 June 1993 : Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (15) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (16); Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1992/93 marketing year was fixed by Council Regulation (EEC) No 1751 /92 Q ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82, the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly (8) OJ No L 180, 1 . 7. 1992, p. 20 . 0 OJ No L 250, 29. 8 . 1992, p. 15 . ('&lt;&gt;) OJ No L 279, 23. 9 . 1992, p. 18. (") OJ No L 219, 28 . 7. 1982, p. 36. C 2) OJ No L 117, 5. 5. 1987, p. 9 . H OJ No L 133, 21 . 5 . 1986, p. 21 . H OJ No L 334, 19. 11 . 1992, p . 17. ( l j OJ No L 387, 31 . 12. 1992, p. 1 . H OJ No L 108 , 1 . 5 . 1993, p. 106. (') OJ No L 162, 12. 6. 1982, p. 28. (2) OJ No L 180, 1 . 7. 1992, p. 17. (3) OJ No L 342, 19 . 12. 1985, p . 1 . (4) OJ No L 179, 1 . 7. 1992, p. 120. 0 OJ No L 219, 28 . 7. 1982, p . 1 . ( «) OJ No L 201 , 31 . 7. 1990, p . 11 . o OJ No L 180, 1 . 7 . 1992, p. 18 . No L 120/28 Official Journal of the European Communities 15. 5. 93 Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1899/91 ('); whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, die gross aid expressed in ecus that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State ; Whereas Article 26a of Regulation (EEC) No 3540/92 has been repealed in accordance with Article 2 of Commis ­ sion Regulation (EEC) No 3820/92 (2); whereas the Commission therefore publishes in the Official Journal of the European Communities only the gross amount of aid, expressed in ecus, to be granted for 100 kilograms of the product, as soon as it is fixed ; whereas the gross aid in ecus resulting from Article 3 of Regulation (EEC) No 1431 /82 is to be converted directly into the national currencies at the agricultural conversion rate valid on the day of identification in the Member State in which the products are used, HAS ADOPTED THIS REGULATION : Article 1 The amounts of aid provided for in Article 3 ( 1 ) of Regu ­ lation (EEC) No 1431 /82 is indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 16 May 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 May 1993 . For the Commission Ren £ STEICHEN Member of the Commission (') OJ No L 169, 29. 6. 1991 , p. 29. (2) OJ No L 387, 31 . 12. 1992, p. 22. 15. 5. 93 Official Journal of the European Communities No L 120/29 ANNEX Gross aid Products intended for human consumption : (ECU per 100 kg, Current 1st period 5 6 Peas used : 11,824 11,824 Field beans used : 11,824 11,824 Products used in animal feed : (ECU per 100 kg) Current 1st period 5 6 A. Peas used : 12,741 12,895 B. Field beans used : 12,741 12,895 C. Sweet lupins used : 14,870 15,074